DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “wherein the supporting base has a second opening, and the outer shell passes through the second opening;” however, no first opening is claimed in the supporting base, rendering the structure of the supporting base unclear. Because the structure of claim 10 cannot be determined, claims 10-13 will not be further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dance (U.S. Patent 4,938,916).
	Regarding claim 1, Dance discloses a neutron beam generating device, comprising:
	A supporting base (24, 26);
	An outer shell (28) surrounding a rotating axis (104), rotatably engages the supporting base, and has a first opening (70);
	A target material (110) disposed in the outer shell; and
	A first pipe (106) extending from the first opening of the outer shell along the rotating axis to the target material and is configured to transmit an ion beam to bombard the target material to generate a neutron beam (column 4, lines 5-9).
	Regarding claim 2, Dance discloses wherein the rotating axis passes through the target material (Fig. 1).
	Regarding claim 3, Dance discloses wherein the first pipe is spaced apart from the supporting base by a distance (Fig. 1).
	Regarding claim 4, Dance discloses wherein the outer shell has a passage (40) arranged along a first direction with the target material and configured for the neutron beam to pass through and leave the outer shell, and the first direction intersects the rotating axis (Fig. 1).
	Regarding claim 5, Dance discloses wherein the first direction is substantially perpendicular to the rotating axis (Fig. 1).
	Regarding claim 7, Dance discloses a neutron moderation structure (140) located in the outer shell and between the target material and spaced apart from an extension line of a central axis of the first pipe.
	Regarding claim 14, Dance discloses wherein the outer shell comprises a bearing (80) protruding from the supporting base along the rotating axis and supported by the supporting base, and the first pipe passes through the bearing (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dance in view of Liu (U.S. Patent Application Publication 2019/0105512 A1).
	Regarding claim 6, Dance teaches the device of claim 4, but fails to teach a reflector located in the outer shell and on a side of the target material away from the passage.
	Liu teaches that providing a reflector that surrounds the moderator of a neutron beam source enhances the neutron intensity (paragraph 0022).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Dance’s device with a reflector located in the outer shell and on a side of the target material away from the passage, in order to enhance the intensity of the neutron beam.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        04 June 2022